The case states that there was no evidence of a special agreement, and the only evidence to support the money counts was that the plaintiff had, by mistake, paid to the defendant a $50 bank note for a $5 bank note. A bank note is not money, and does not differ in its nature from any other promissory note payable to bearer. A delivery by mistake of anything, except money, does not pass the property in the thing delivered, and cannot raise an implied promise to pay money. Let the rule for a new trial be made absolute. *Page 144 
(184)